Citation Nr: 0419527	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  03-28 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schistosomiasis/bilharzia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to July 1945.  

The veteran was previously denied service connection for 
schistosomiasis (essentially synonymous with bilharzia), in a 
March 1953 rating action.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 2002 
rating action.  The veteran filed a notice of disagreement in 
January 2003.  A statement of the case was issued in 
September 2003 confirming the previous denial of service 
connection, and the veteran perfected his appeal that same 
month.  


FINDINGS OF FACT

1.  The veteran was previously denied service connection for 
schistosomiasis by a March 1953 decision, in part, on the 
basis that the veteran had not exhibited sufficient evidence 
of a current disability.  

2.  Evidence received since the March 1953 rating decision 
includes a private medical record reflecting treatment for 
what was considered to be the sequelae of   schistosomiasis.  

3.  Evidence received since the March 1953 decision is new 
and material, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented since the March 
1953 final RO rating decision, and the claim for service 
connection for schistosomiasis is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Request to Reopen Claim

Because the Board is making a favorable determination 
regarding this aspect of the veteran's appeal, a discussion 
of compliance with the Veterans Claims Assistance Act of 2000 
is not necessary.  

The veteran is seeking service connection for 
schistosomiasis, which he contends results from his period of 
active duty.  The veteran was initially denied service 
connection for schistosomiasis in a 1946 rating action.  This 
was based on a review of the records which showed treatment 
for schistosomiasis in service, but no post service residual 
impairment.  The veteran was notified of this decision in May 
1946.  In March 1953, this decision was confirmed as there 
remained no evidence of any disability due to 
schistosomiasis.  The veteran's current appeal arises from a 
July 2002 informal claim for benefits.  

To reopen the claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The 
Board does not have jurisdiction to consider [the previously 
adjudicated claim] unless new and material evidence is 
presented, and before the Board may reopen such a claim, it 
must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  The Board is neither required nor permitted to 
analyze the merits of a previously disallowed claim if new 
and material evidence is not presented or secured.  Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

The veteran's claim to reopen (filed in July 2002) was filed 
after the effective date of the most recent amendment of 
38 C.F.R. § 3.156(a), which expressly applies only to claims 
filed on or after August 29, 2001.  Consequently, the Board 
is deciding this appeal under the new version of the 
regulations, which reads as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2003).

The evidence received subsequent to March 1953 is presumed 
credible for the purposes of reopening the claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995).
 
The evidence obtained in connection with the attempt to 
reopen includes a June 2002 letter from a private physician, 
H.R. Lopez, MD. which reflects the veteran was "under 
treatment at this office for the following conditions: - 
Hepatic Multiple Cyst (Bilharzia Sequel) - 8/22/91..."  This 
evidence had not been considered previously and since it 
suggests the existence of on-going health problems associated 
with schistosomiasis, it raises a reasonable possibility of 
substantiating a claim that a current disability was caused 
by service.  The veteran has therefore presented new and 
material evidence regarding the previously denied claim for 
service connection.  

Accordingly, the petition to reopen is granted and 
consideration may be given to the entire evidence of record 
without regard to any prior denial.  However, further 
evidentiary development into the now-reopened claim for 
service connection for schistosomiasis is necessary.  This is 
discussed below.  


ORDER

The claim for entitlement to service connection for 
schistosomiasis/bilharzia has been reopened, and to this 
extent the appeal is granted.

REMAND

As indicated above, the evidence of record includes a letter 
from a private physician that identifies a current residual 
(hepatic cysts) of schistosomiasis.  Although a subsequently 
obtained opinion from a VA physician reflects the conclusion 
that these cysts are not related to schistosomiasis, this VA 
opinion was apparently obtained without the benefit of the 
treatment records upon which the private physician evidently 
based his opinion.  Accordingly, an attempt should be made to 
obtain the treatment records of this private physician, and 
if necessary, a supplemental opinion from the VA physician.  

Under the circumstances, this case is remanded for the 
following:  

1.  After obtaining appropriate authorization from 
the veteran, an attempt should be made to obtain 
the records of the veteran's treatment provided by 
Hector Rodriguez Lopez, MD; Calle Francisco Cruz 
Haddock No. 3; Urb.Fernandez; Cidra, Puerto Rico 
00739, dated since 1991.  If additional relevant 
documents are obtained, the records together with 
the veteran's claims file should be provided to the 
VA physician who examined the veteran in August 
2003, who in turn should provide an addendum to his 
report, that addresses whether or not his 
conclusion the veteran's liver and kidney cysts are 
unrelated to schistosomiasis remains the same.  If 
this physician is not available, the file should be 
provided to another physician for the requested 
opinion.  If a current examination of the veteran 
is deemed necessary, that should be arranged.  

2.  Thereafter, the veteran's claims for service 
connection for schistosomiasis/bilharzia should be 
re-adjudicated.  If that decision remains adverse 
to the veteran, he should be provided a 
supplemental statement of the case, which must 
contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue on appeal.  After 
a reasonable period of time in which to respond has 
been provided, the case should be returned to the 
Board for further review.  

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



